         Case 1:19-cr-00818-PGG Document 88 Filed 04/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                               ORDER
              -against-
                                                           19 Cr. 818 (PGG)
 JUAN PERALTA,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Defendant Juan Peralta’s sentencing will take place on August 25, 2021 at 12:00

p.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New

York. Any submissions on behalf of Defendant Peralta are due by August 4, 2021. The

Government’s submission is due by August 11, 2021.

               The Probation Department is directed to prepare a presentence investigation

report for Defendant Peralta.

Dated: New York, New York
       April 21, 2021
                                            SO ORDERED.


                                            _________________________________
                                            Paul G. Gardephe
                                            United States District Judge
